Citation Nr: 1728552	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1986 to July 1990, from October 1990 to March 1991, and from March 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her February 2011 substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled for September 2016.  Prior to her scheduled hearing, the Veteran moved and requested that the hearing be held in her new state of residence.  In September 2016, the Board remanded the Veteran's appeal to afford her a videoconference hearing.  

A videoconference hearing was scheduled for April 18, 2017; however, the Veteran did not appear for the hearing.  On April 20, 2017, the Veteran requested in writing to reschedule her hearing, as she was unable to attend due to a last minute conflict with her job.  The Veteran's representative submitted additional statements asserting good cause for the hearing to be rescheduled.  The undersigned construed the Veteran's request as a Motion to reschedule the hearing, and, upon review, has determined that good cause for rescheduling the requested hearing is shown.  See 38 C.F.R. § 20.702 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her February 2011 VA Form 9, Substantive Appeal, the Veteran requested a videoconference hearing.  In a statement received on April 20, 2017, the Veteran stated that she was unable to attend the hearing and requested that the hearing be rescheduled.  The Board has granted her motion to reschedule the Board hearing for good cause shown.  38 C.F.R. § 20.702 (c) (2016).  Because Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700 (a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

